Citation Nr: 1447096	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-46 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987, June 1994 to March 2001, and September 2005 to July 2008.

The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2012, the Board remanded the appeal for further development.

In August 2012, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

While the Veteran has submitted additional medical evidence since the last supplemental statement of the case, given the favorable disposition of the claim, there is no prejudice in failing to have this evidence reviewed in the first instance by the RO.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the documents in the Virtual VA file reveals VA treatment records from November 2003 to July 2012; the VBMS file contains VA outpatient treatment records from November 2002 to November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's sleep apnea was incurred during active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action has been accomplished.

The Veteran claims entitlement to service connection for sleep apnea, which he contends began in late 2005, during his last period of active duty.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the evidence is at least in equipoise as to whether the Veteran's diagnosed sleep apnea initially onset during active service.

In October 2012, a September 2009 private medical report prompted the Board to remand the appeal for an etiological examination.  In the September 2009 report, "Dr. C.C." stated that "while I cannot make a definite cause and effect from his military activity to that of the development of sleep apnea, it is plausible that with the nerve impingement and the low back pain that he had [a] decrease in activity with a sudden increase in weight, which subsequently resulted in the increasing severity, and/or the presence of sleep apnea."

At the outset the Board notes that while the medical opinions discussed below present differing conclusions as to the etiology of the appellant's sleep apnea, the following facts are undisputed: (1) the appellant's final period of active duty was from September 2005 to July 2008; (2) he was first diagnosed with sleep apnea in February 2009; (3) he is currently service-connected for left shoulder impingement syndrome with bursitis and degenerative disc disease of the lumbar spine; (4) the left shoulder disorder resulted in an August 2005 physical profile which instructed the appellant to avoid push-ups, sit-ups and other upper-body muscular activities and a November 2005 profile which directed him to also avoid running and lifting more than 15 pounds with his left arm; and (5) during the Veteran's final period of service, his BMI was generally about 29 or higher.

Pursuant to the October 2012 remand, a VA examination was obtained in November 2012.  There a physician assistant opined that the appellant's sleep apnea was less likely than not related to service or secondary to a service-connected disability because there were no objective findings of sleep problems while on active duty and because the initial sleep apnea diagnosis clearly occurred after separation from active duty.  He noted, however, that one of the known risk factors for sleep apnea is being overweight and that "while it was shown that the Veteran may have had a sudden increase in weight due to his [service-connected] back condition... [Dr. C.C.] was right to state that 'I cannot make a definite cause and effect from his military activity to that of the development of sleep apnea.'" The examiner also noted that at the time of the examination, the Veteran was "mildly overweight" with a BMI of 29. 

Another VA examination was obtained in December 2012.  There a physician also opined that sleep apnea was less likely than not related to service because, "[d]espite the Veteran's contention that he has experienced a continuity of symptomatology since service, the preponderance of medical evidence and expertise reveals the proximate cause of [obstructive sleep apnea] to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues)."  The examiner repeated the same rationale for his opinion that sleep apnea was less likely than not caused or aggravated by his service-connected back disability.  While the examiner noted that the medical history showed a BMI of 29.95 in March 2006 and that the appellant currently reported that he had experienced sleep problems while in service, he did not address those facts in the rationale.

Subsequently, the Veteran's representative submitted a March 2014 private opinion from a registered nurse, which included a thorough review of the entire claims folder and a detailed opinion.  In pertinent part, she opined that given the Veteran's limited duty profile and elevated BMI in his final period of active service, his service-connected shoulder disorder likely contributed to his weight gain, which caused a progression of his sleep apnea.  She also noted that the Veteran's risk factors for sleep apnea included being part African American, male and overweight, and opined that while it was impossible to determine the exact risk factors which immediately caused his sleep apnea or the exact date of onset, based on the appellant's claimed in-service sleep problems, he likely began presenting symptoms of sleep apnea as early as 2005.  She added that sleep apnea often exists for years prior to confirming a diagnosis by a sleep study and is frequently undiagnosed due to a lack of clinical recognition.

Of the three opinions, the Board finds the December 2012 VA opinion carries the least probative value since the examiner there failed to provide evidentiary support for the conclusion that the Veteran's sleep apnea was a developmental defect.  Moreover, the examiner did not reconcile the elevated BMI readings with his conclusion that, in this case, the Veteran's weight was not a contributing factor in the development of sleep apnea.  Nor did he address the Veteran's competent reports of in-service sleeping problems.

The November 2012 VA examiner and the March 2014 private examiner disagree as to the veracity of the appellant's claims regarding when he first began to experience symptoms of sleep apnea.  While the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by
contemporaneous medical evidence, a medical examiner is not prohibited from doing so.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the objective medical evidence of record neither contradicts nor corroborates the Veteran's claims that he experienced sleep problems while in service.  Thus, it was appropriate for the November 2012 VA examiner to discount the appellant's claims but similarly appropriate for the March 2014 private examiner to find them credible.

On balance, however, the Board finds the weight of the November 2012 VA opinion and the March 2014 private opinion to be in relative equipoise.  Whatever the March 2014 opinion may lack in being unduly credulous, the November 2012 opinion matches in drawing unwarranted inferences.  Specifically, the November 2012 examiner concluded that since a "definite cause and effect" relationship could not be established, there was less than a 50 percent probability that sleep apnea onset during service.  He did not explain, however, why a middle ground somewhere between less than 100 percent certain and 50 percent probable was untenable.

Moreover, and without going so far as to draw its own medical conclusion (See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA is not permitted to base decisions on its own unsubstantiated medical conclusions)), the Board finds it significant that all three examiners stated that being overweight was a significant factor in developing sleep apnea, that the appellant exhibited an elevated BMI during his final period of service, and that he received a definitive diagnosis of sleep apnea within months of separating from service.

Resolving reasonable doubt in the Veteran's favor, therefore, and whether or not the appellant's elevated BMI was due to a service-connected disability, the Board finds it at least as likely as not that sleep apnea was incurred in his final period of active duty.  Gilbert, 1 Vet. App. at 53; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Thus, entitlement to service connection is granted.  38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


